             Case 1:18-cv-00438-RP Document 40 Filed 10/03/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                   x
                                                   :
RYAN KLEBBA, on behalf of himself and              :
others similarly situated,                         :
                                                   :
                        Plaintiff,                 :      Case No. 1:18-cv-00438
                                                   :
        v.                                         :
                                                   :
NETGEAR, INC.,                                     :
                                                   :
                        Defendant.                 :
                                                   x

       JOINT STATUS REPORT REGARDING ARBITRATION PROCEEDINGS

        In its order granting, in part, Defendant Netgear, Inc.’s Motion to Compel Arbitration and

to Dismiss Plaintiff’s Claims, this Court ordered that the parties file a joint status report detailing

the status of the arbitration proceedings. ECF No. 35.

        Accordingly, the parties state that they have submitted initial briefing to the JAMS

arbitrator concerning the validity and scope of the arbitration provision in the Arlo Terms of

Service. Plaintiff’s reply brief is due on October 11, 2019, and the deadline for the parties to request

a hearing before the arbitrator is October 14, 2019. The parties anticipate resolution of Plaintiff’s

objection to arbitration in the near future thereafter.

Dated: October 3, 2019                          Respectfully submitted,

                                                /s/ Aaron D. Radbil
                                                Aaron D. Radbil
                                                Greenwald Davidson Radbil PLLC
                                                401 Congress Ave., Ste. 1540
                                                Austin, TX 78701
                                                Tel: (512) 803-1578
                                                Fax: (561) 961-5684
                                                aradbil@gdrlawfirm.com


                                                   1
          Case 1:18-cv-00438-RP Document 40 Filed 10/03/19 Page 2 of 2




                                            Alexander D. Kruzyk (pro hac vice)
                                            Greenwald Davidson Radbil PLLC
                                            7601 N. Federal Highway, Suite A-230
                                            Boca Raton, FL 33487
                                            Tel: (561) 826-5477
                                            Fax: (561) 961-5684
                                            akruzyk@gdrlawfirm.com

                                            Counsel for Plaintiff and the proposed classes

                                            Lee L. Kaplan
                                            Texas Bar No. 11094400
                                            Razvan Ungureanu
                                            Texas Bar No. 24085630
                                            SMYSER KAPLAN & VESELKA, L.L.P.
                                            700 Louisiana Street, Suite 2300
                                            Houston, Texas 77002
                                            Telephone: (713) 221-2300
                                            Facsimile: (713) 221-2320
                                            lkaplan@skv.com
                                            rungureanu@skv.com

                                            Quyen L. Ta (pro hac vice)
                                            California Bar No. 229956
                                            BOIES SCHILLER FLEXNER LLP
                                            1999 Harrison Street, Suite 900
                                            Oakland, California 94612
                                            Telephone: (510) 874-1209
                                            Facsimile: (510) 874-1460
                                            qta@bsfllp.com

                                            Counsel for Defendant


                               CERTIFICATE OF SERVICE

       I certify that on October 3, 2019, I filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil




                                               2
